 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   JESSE WASHINGTON,                                         Case No. 1:17-cv-00302-LJO-EPG

11                    Plaintiff,                               AMENDED ORDER REVISING PRETRIAL
                                                               AND TRIAL DATES
12            v.

13   H. GAMBOA and R. ROQUE,

14                    Defendants.

15

16          To accommodate the Court’s schedule, and in light of the upcoming retirement of Chief

17   District Judge Lawrence J. O’Neill and the anticipated heavier case load on the remaining district

18   judges and further delay in civil trials beginning in early 2020,1 the Court is accelerating the pre-

19   trial and jury trial dates in this case as follows:

20       1. The Telephonic Trial Confirmation Hearing is RESET to September 16, 2019, at 1:30

21          p.m., in Courtroom 4 (LJO) before Chief Judge Lawrence J. O'Neill.

22       2. Motion(s) for the attendance of incarcerated witnesses, if any, must be filed on or before

23          July 12, 2019. Oppositions, if any, must be filed on or before August 13, 2019.

24       3. If Plaintiff wishes to have the Marshals Service serve any unincarcerated witnesses who

25          refuse to testify voluntarily, Plaintiff must submit the money orders to the Court no later

26          than August 13, 2019. In order to ensure timely submission of the money orders, Plaintiff

27
     1
      See http://edca.typepad.com/eastern_district_of_calif/2018/10/chief-judge-to-leave-federal-bench-warns-of-
28   edca-judge-shortage.html.
 1        must notify the Court of the names and locations of his witnesses, in compliance with the

 2        Scheduling Order (ECF No. 31 at 8 (“Procedures for Obtaining Attendance of

 3        Unincarcerated Witnesses Who Refuse to Testify Voluntarily”)), no later than July 12,

 4        2019.

 5     4. Plaintiff shall file and serve a pretrial statement as described in the Scheduling Order (ECF

 6        No. 31) on or before July 12, 2019. Defendant(s) shall file and serve a pretrial statement

 7        as described in this order on or before August 13, 2019.

 8     5. The Jury Trial is RESET to November 19, 2019, at 1:00 p.m., in Courtroom 4 (LJO)

 9        before Chief Judge Lawrence J. O'Neill.

10
     IT IS SO ORDERED.
11

12     Dated:     October 25, 2018                           /s/
                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
